Title: William Smith Shaw to Abigail Adams, 25 February 1801
From: Shaw, William Smith
To: Adams, Abigail


				
					
						My dear Aunt
						City of Washington Feb 25th [1801]
					
					I have had the pleasure to receive your very kind letter of the 14th of Feb. at Baltimore, for which I pray you to receive the grateful offerings of an honest heart. I should not have neglected answering it, till this late date, had I not been uncommonly occupied in business, and had nothing to tell you, but what I wrote to Mr. Adams, whose letters I presume you have seen
					Soon after you left us the election was decided in favor of Mr. Jefferson for President. A majority of none of the New England States were in his favor. To be obliged to vote for J. or B. was, to be sure, placing the Legislators of our Country in a very responsible and delicate situation—not unlike a man in the chamber of a house that is burning—if he runs down stairs, he will probably be burnt in the flames, and if he jumps out of the window, he will clearly break his legs.— When Stewart announced the election in his paper, at the head of the paragraph, the eagle was reversed, with the motto e pluria uno. I ask’d him what he meant by it. His answer was
					
						[“]the eagle’s flight
						Is out of sight.”
					
					Gentlemen here speak confidently of the men to fill the executive departments. Sam Smith gives it with his own signature, that Maddison will be Secretary of State—Gallatin Secretary of Treasury Dearborn Secretary of War—and Levi Lincoln Attorney General. He told the Secretary of the Navy Mr Stoddert that that department had been twice offered him but that he could not accept—that Mr. J. would not receive his refusal and said, if he could not have men, for his ministers of the most respectable character and first talents the Country afforded, he would not accept of t[he] office of President.— I understand the democratic members of the house give a dinner this day in honor of Mr. J. They gave one to Duane on friday last.
					No laws of national importance have been enacted since you left

us. A bill has passed the house respecting this district, which I understand to be a mere system of judicature, only. The Senate have at last agreed to Col Smiths nomination, 18 & 8. The malice which Mr. H. has discovered on this occasion and the mean and unfair manner, which he has conducted through the whole business, deserves and ought to receive the most unequivocal scorn & contempt of the whole family.
					The President sen is very well—desires his best love to be presented to you—is so occupied in business that he cannot find time to write and if he could, says he should not dare to do it. We leave this city very early on Wednesday morning. Shiply & his wife go Tuesday
					With every sentiment of gratitude and respect / I am my dear Aunt / your dutiful nephew
					
						Wm S Shaw
					
				
				
					I have received a letter from Dr Tufts inclosing the [bill] from Frothingham, you requested, which I have recorded on the book. Friends at Quincy and Weymouth were all well on the 8th of February—
				
			